IN THE SUPREME COURT OF THE STATE OF DELAWARE

DESI R. SYKES,                         §
                                       §     No. 452, 2017
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     Cr. ID No. 9510013360 (N)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: December 27, 2017
                          Decided:   March 20, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 20th day of March 2018, upon consideration of the appellant’s opening

brief, the appellee’s motion to affirm, and the record on appeal, it appears to the

Court that:

      (1)     The appellant, Desi R. Sykes, filed this appeal from a Superior Court

order dated October 10, 2017, denying his motion for postconviction relief under

Superior Court Criminal Rule 61. The State has moved to affirm the Superior

Court’s judgment on the ground that it is manifest on the face of Sykes’ opening

brief that the appeal is without merit. We agree and affirm the judgment below on

the basis of and for the reasons assigned in a Commissioner’s Report and
Recommendation dated September 15, 2017, which was adopted by the Superior

Court.1

       (2)    Against the advice of his trial counsel, Sykes pleaded guilty in 1996 to

attempted intentional murder in the first degree and all other offenses in an

indictment brought against him for his assault of a correctional officer. The Superior

Court sentenced Sykes to life in prison without parole and an additional 106 years

of incarceration and further ordered that the sentence should interrupt a mandatory

life sentence that Sykes was serving at the time for a murder he committed in 1988

when he was a juvenile.2

       (3)    In 2014 and 2016, Sykes filed a motion and an amended motion for

postconviction relief challenging the validity of his 1996 guilty plea and sentence.

Postconviction counsel was appointed for Sykes. After reviewing the record,

counsel moved to withdraw on the basis that he could find no basis upon which to

collaterally attack the guilty plea and sentence.

       (4)    On September 15, 2017, a Superior Court Commissioner issued a report

recommending that Sykes’ postconviction motion should be denied and that




1
  Commissioner’s Report and Recommendation, State v. Sykes, 2017 WL 4122582 (Del. Super.
Sept. 15, 2017), adopted by State v. Sykes, Cr. ID No. 9510013360 (Del. Super. Oct. 10, 2017).
2
  On June 3, 2014, the Superior Court vacated the mandatory life sentence in the juvenile murder
case and resentenced Sykes, effective October 13, 1988, to thirty years of unsuspended Level V
incarceration. State v. Sykes, Cr. ID No. 88K02989DI (Del. Super. June 3, 2014).
                                               2
postconviction counsel’s motion to withdraw should be granted.3 Sykes filed

objections to the Commissioner’s report and recommendation. After de novo review

of the record, the Superior Court issued its October 10, 2017 order adopting the

Commissioner’s report and recommendation and denying the motion for

postconviction relief.

       (5)     Sykes has raised two claims on appeal: first, that the Superior Court

was without jurisdiction to accept his guilty plea to attempted murder; and second,

that the court should have accepted his factual assertions that he had a conflict with

his trial counsel during plea negotiations.4 Sykes finds support for his first claim in

Rambo v. State, a 2007 decision where we held that that the Family Court erred when

it essentially adjudicated Rambo delinquent for attempted felony murder, an

unrecognized crime in Delaware.5 The Rambo decision has no bearing in this case.

Sykes pleaded guilty to attempted intentional murder in the first degree—an offense

within the jurisdiction of the Superior Court. As for Sykes’ second claim, there were

no plea negotiations in this case. Against the advice of his trial counsel, Sykes

pleaded guilty to the charges in the indictment.



3
  The Commissioner considered Sykes’ postconviction motion as amended; his trial counsel’s
affidavit responding to allegations of ineffective assistance of counsel; the State’s response to the
claims for postconviction relief; Sykes’ reply to the State’s response; and the motion to withdraw
filed by Sykes’ postconviction counsel.
4
  To the extent Sykes has not briefed his other claims for postconviction relief, those claims are
deemed waived and abandoned on appeal. Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993).
5
  939 A.2d 1275, 1280-81 (Del. 2007).
                                                 3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                BY THE COURT:

                                /s/ Collins J. Seitz, Jr.
                                       Justice




                                  4